Citation Nr: 1012641	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  06-09 383	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel




INTRODUCTION

The Veteran had active service from October 1959 to October 
1962.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Milwaukee, 
Wisconsin Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


FINDING OF FACT

Bilateral hearing loss disability was initially demonstrated 
years after service, and has not been shown by competent 
evidence to be causally related to the Veteran's active 
service.


CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred in or 
aggravated by active service, and may not be presumed to 
have been so incurred or aggravated.  38 U.S.C.A. §§ 1131, 
1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that 
the VCAA notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for 
the award of benefits will be assigned in the event award of 
the benefit sought.

In the present case, the agency of original jurisdiction 
(AOJ) issued letters to the appellant in December 2004 and 
March 2006 that informed him of what evidence was required 
to substantiate the claim and of his and VA's respective 
duties for obtaining evidence.  He was also provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date in the event of award of 
the benefit sought.  
In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, additional VCAA notification 
was provided after the initial AOJ adjudication of the 
claim.  Nevertheless, the Court in Pelegrini noted that such 
requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and 
substantive appeal filed by the veteran.  In other words, 
Pelegrini specifically noted that there was no requirement 
that the entire rating process be reinitiated from the very 
beginning.  Rather, the claimant should be provided VCAA 
notice and an appropriate amount of time to respond and 
proper subsequent VA process.  Here, the Board finds that 
any defect with respect to the timing of the VCAA notice 
letter was harmless error.  Although additional notice was 
provided to the appellant after the initial adjudication, 
the case was readjudicated thereafter, and the appellant has 
not been prejudiced thereby.  The Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  It is not prejudicial for the Board to proceed 
to finally decide this appeal.  

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records, VA treatment 
records, and a VA examination report.  Additionally, the 
claims file contains the Veteran's statements in support of 
his claim.  The Board has carefully reviewed such statements 
and concludes that he has not identified further evidence 
not already of record.  The Board has also perused the 
medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
Veteran's claim.   

The record reflects that the Veteran was afforded a VA 
examination and opinion in May 2005.  To that end, when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the VA examination and opinion obtained 
in this case are more than adequate for the issue decided on 
the merits herein, as they were based on a review of the 
Veteran's claims file, treatment records, and a physical 
examination.  Supporting rationale was provided for the 
opinion offered.  Nieves-Rodriguez v. Peake, 22 Vet App 295 
(2008).  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination and 
opinion with respect to the issue on appeal decided on the 
merits herein has been met.  38 C.F.R. § 3.159(c) (4).  

Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the Veteran in developing the 
facts pertinent to his claim.  Essentially, all available 
evidence that could substantiate the claim has been 
obtained.

Legal Criteria

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2009).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2009).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946 and sensorineural hearing loss becomes 
manifest to a degree of 10 percent or more within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in, or aggravated 
by, such service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2009).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2009). 

The United States Court of Appeals for Veterans Claims 
(Court), referring to its holding in Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992), stated in Hensley v. Brown, 5 Vet. 
App. 155 (1993), that ". . . the regulation, although 
prohibiting an award of service connection where audiometric 
test scores are within established limits, does not prevent 
a veteran from establishing service connection on the basis 
of post-service evidence of hearing loss related to service 
when there were no audiometric scores reported at separation 
from service." Id. at 158.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2009).

Legal Analysis

The Veteran asserts that service connection is warranted for 
bilateral hearing loss disability.  In order to establish 
service connection on a nonpresumptive direct incurrence 
basis, the Veteran must provide evidence of a current 
disability, an in-service injury or disease, and a nexus 
between the current disability and an in-service injury or 
disease.  

With respect to a current disability, the record establishes 
that on VA audiometric examination in May 2005, current 
bilateral hearing loss "disability" for VA purposes has been 
demonstrated.  

In terms of an in-service injury or disease, the Veteran's 
service treatment records do not refer to a complaint or 
finding of hearing loss while in service.  Further, the 
Veteran's August 1962 separation examination report shows 
that the Veteran denied a history of ear trouble or of 
having worn hearing aids.  Further, such separation 
examination report reflects the following pure tone 
thresholds, in decibels (as converted from American 
Standards Associates (ASA) units to International Standards 
Organization ISO) units):


500
1000
2000
3000
4000
RIGHT
5
5
5

-5
LEFT
5
0
5

-5

Such auditory thresholds reflect normal hearing.  The 
threshold for normal hearing is from 0 to 20 decibels, and 
higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet.App. 155, 157 (1993).  

Nevertheless, the Board notes that, although bilateral 
hearing loss disability was not demonstrated in service, and 
was initially clinically demonstrated by the record many 
years after the Veteran's separation from service, pursuant 
to 38 C.F.R. § 3.303(d), and the Court's holding in Hensley 
v. Brown, service connection may still be established if it 
is shown that current hearing loss is related to service.  
Also, under 38 U.S.C.A. § 1154 (a) (West 2002), the VA is 
required to consider the Veteran's contentions in 
conjunction with the circumstances of his service.  

In this case, the Veteran contends that he exposed to loud 
noise while assigned to the artillery battery in the 2nd 
Armored Calvary and when periodically assigned duties as a 
crewmember on M-60 tanks and on self-propelled 105 
Howitzers.  He also indicated that he was exposed to 
artillery fire.  See January 2005 Statement in Support of 
Claim.  The Veteran's DD Form 214 reflects that his military 
occupational specialty was that of a radio operator and that 
his last assignment and major command was with the Howiter 
Battery, 2nd Reconnaissance Squadron, 2nd Armored Calvary.  
The Board finds the Veteran is competent to report exposure 
to loud noise in service.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005) (noting that a veteran and other 
persons can attest to factual matters of which they had 
first-hand knowledge, e.g., experiencing loud noises in 
service and witnessing events).  Thus, in light of the 
evidence of record (i.e--the Veteran's DD 214) and the 
Veteran's competent and credible statements regarding 
exposure to loud noises in service, the Board finds that 
acoustic trauma due to loud noise exposure in service is 
conceded as such is consistent with the circumstances of the 
Veteran's service.  38 U.S.C.A. § 1154(a).

However, the Board observes that the record does not 
establish that the Veteran's current bilateral hearing loss 
disability is etiologically related to his acoustic trauma 
in service.  As noted above, bilateral hearing loss 
disability for VA purposes was initially demonstrated 
decades after service.  In the absence of demonstration of 
continuity of symptomatology, this is too remote from 
service to be reasonably related to service.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Although the Veteran 
has asserted continuity of symptomatology as to his hearing 
loss since service, such assertions are not consistent with 
the objective evidence of record, and are not deemed 
credible for the purposes of establishing continuity of 
symptomatology.  In this regard, while such lack of 
objective evidence does not render his statements 
incredible, such lack of objective evidence is for 
consideration.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006).  In contrast to his assertions as to 
continuity of symptomatology, in a January 2005 statement, 
the Veteran indicated that he had never been treated for 
hearing loss, either on active duty or off.  

Further, it is significant to point out that in May 2005, a 
VA examiner, after a review of the Veteran's claims file 
(including referencing the Veteran's history of being 
exposed to noise) and an audiological evaluation, opined 
that it was not likely that the Veteran's hearing loss was 
related to noise exposure while in the service because his 
discharge audiogram indicated normal hearing sensitivity 
bilaterally. Thus, in the absence of any evidence to the 
contrary, the Board finds that the preponderance of the 
evidence is against a grant of service connection on a 
direct incurrence basis for bilateral hearing loss 
disability.

In order to establish service connection on a presumptive 
basis, the Veteran's hearing loss disability must have 
become manifest to a degree of 10 percent or more within one 
year from the date of termination of his period of service.  
In this case, no objective evidence of record demonstrates 
that the Veteran's hearing loss disability manifested itself 
to a compensable degree within one year of his 1962 
separation from service.  Indeed, the record reflects that 
the first documentation of bilateral hearing loss disability 
was in 2005, decades after the Veteran's separation from 
service.  Hence, the Board finds that evidence of record 
does not establish that the Veteran is entitled to service 
connection on a presumptive basis for his current bilateral 
hearing loss disability.

In conclusion, although the Veteran asserts that his current 
bilateral hearing loss disability is related to service, he 
is not competent to provide an opinion requiring medical 
knowledge, such as a question of medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  He is 
competent to give evidence about what he experienced; for 
example, he is competent to report that was exposed to noise 
in service and experiences current hearing loss.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, 
however, must be distinguished from weight and credibility, 
which are factual determinations going to the probative 
value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  Therefore, in the absence of any documented 
competent medical evidence that demonstrates that the 
Veteran's current bilateral hearing loss is related to noise 
exposure in service, the Board's finding that his statements 
as to the etiology of his hearing loss are less than 
credible, and the negative evidence of record, including the 
May 2005 VA opinion, the preponderance of the evidence is 
against the claim.  The Board has considered the doctrine of 
giving the benefit of the doubt to the Veteran, under 
38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 
(2009), but does not find that the evidence is of such 
approximate balance as to warrant its application.  


ORDER

Entitlement to service connection for bilateral hearing loss 
disability is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


